Title: To George Washington from John Laurens, 6 November 1780
From: Laurens, John
To: Washington, George


                        
                            My dear General.
                            Philadelphia 6th November 1780
                        
                        Riveted to head quarters by my attachment to Your Excellency and the patronage with which you have been
                            pleased to honor me, nothing but the approaching critical junction of southern affairs and the expectation of my
                            countrymen could induce me to sollicit a farther leave of absence in case of my exchange—I profess myself too much a
                            continentalist to be affected by local interests—but I indulge a hope that my acquaintance with the country and connexions
                            as a southern man may enable me to be of some ability in the new theatre of the war—and the present season of tranquility
                            here, appears too favorable an opportunity to be overlooked—these motives which I submit to Your Excellency, prompt me to
                            entreat your permission to join the southern army for the ensuing Campaign—if they are sanctioned by your answer, nothing
                            will detain me in this city but your commands—however remote from Your Excellency I shall invariably be warned by those
                            sentiments of gratitude and veneration which you alone have inspired—and be on all occasions ambitious to prove myself
                            Your Excellencys faithful Aid.
                        
                            John Laurens
                        
                    